DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.

Status of the Application
Claims 1, 2, 7, 11, 16-20, 25, 29, 39, 64, 65, 69, and 72-75 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/15/2021 are acknowledged.  Claims 8-10 and 66 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1, 2, 7, 11, 16-20, 25, 29, 39, 64, 65, 69, and 72-75.
Applicants' arguments, filed 07/15/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
New grounds of rejection necessitated by the amendment filed on 06/02/2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 16-20, 25, 29, 39, 64, 65, 69 and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Fisk (Therapeutic Potential of p38 MAP Kinase Inhibition in the Management of Cardiovascular Disease, Am J Cardiovasc Drugs, 2014, 14, pp. 155-165) in view of Garcia-Gimenez (Differential Expression of PGC-1α and Metabolic Sensors Suggest Age-Dependent Induction of Mitochondrial Biogenesis in Friedreich Ataxia Fibroblasts, PLoS ONE, 2011, 6(6), pp. 1-11).
Rejection
Fisk teaches the use of p38 MAPK inhibitors in the treatment of inflammatory conditions such as chronic obstructive pulmonary disease (COPD) and atherosclerosis in humans (see abstract).  Fisk teaches Losmapimod as a potent, selective p38α/β MAPK inhibitor that is in the active clinical phase of development as an anti-inflammatory drug in different therapeutic areas (pg. 159, right column, second paragraph).  As a consequence it would follow that Losmapimod would be administered in a pharmaceutical formulation with a carrier and in vivo.  Fisk also teaches another p38 MAPK inhibitor, PH797804 (see Table 2).

Garcia-Gimenez is drawn towards the biogenesis of Friedreich's ataxia in fibroblasts (see abstract).  Garcia-Gimenez teaches that “increased expression of PGC-1α and mtTFA and the active form of the upstream signals p38 MAPK and AMPK in two patients. Interestingly, the expression of energetic factors correlated with the natural history of disease of the patients, the age when skin biopsy was performed and the size of the GAA expanded alleles. We propose that induction of mitochondrial biogenesis signals in FRDA could be a consequence of the mitochondrial impairment associated with disease evolution.” (pg. 2, left column, third paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Friedreich's ataxia by administering Losmapimod, as suggested by Fisk, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Losmapimod is taught as a potent, selective p38α/β MAPK inhibitor by Fisk, and such inhibition would attenuate the biogenesis associated with Friedreich's ataxia by inhibiting the increased expression of MAPK that contributes to the progression of Friedreich’s ataxia as taught by Garcia-Gimenez, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the inhibitor is administered in combination with one or more additional p38 MAPK inhibitors, Fisk also teaches another p38 MAPK inhibitor, PH797804 (see Table 2), and one of ordinary skill in the art would have been motivated to do combine such agents since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Regarding the limitation further comprising decreasing the level of oxidative stress, decreasing the level of mitochondrial iron, and/or increasing the level of mitochondrial production of adenosine triphosphate (ATP) in the cell, and further comprising decreasing cytokine expression or secretion, wherein the cytokine is in the group consisting of IL6 (IL-6), IL8 (IL-8), GM-CSP, RANTES, ILl-beta (IL-1-beta), VEGF, MCP-1, IPlO (IP-10), and GRO, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 66).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Response to Arguments
	Applicant argues that Garcia-Gimenez observes, "correlate with milder FA disease, i.e., with smaller GAA repeat expansions and a later age of onset," which implies that "Garcia-Gimenez is aging, not FA pathophysiology" as discussed in the Affidavit, filed 07/15/2021.  According to Garcia-Gimenez's data, GM03665 cells, the most severely affected, seem to
behave more like the controls than the other two FA eel l lines, suggesting that the differences that
Garcia-Gimenez are measuring and observing, are differences due do to aging rather than FA
pathophysiology.  The Examiner respectfully disagrees since although Garcia- Gimenez does suggest that mitochondriogenic response might be associated by age,  Garcia-Gimenezis does teach that MAPK signaling is increased in FA patients, and one of ordinary skill in the art would thus be motivated to target and inhibit such signaling in FA patients.
	Applicant also argues that while Garcia-Gimenez measured increased expression of PGC-la in FA
cells, multiple studies have observed the opposite.  In addition, Garcia-Gimenez argues that mitochondrial biogenesis is increased in FA cells; however, the basis for the clinical trials of omaveloxolone and dimethyl fumarate for FA is to activate the Nrf2 pathway to (i) increase antioxidant defenses, and (ii) overcome the decreased mitochondrial biogenesis in JiA.  The Examiner respectfully disagrees since although Garcia-Gimenez discloses multiple pathways mitochondrial biogenesis associated with Friedreich's ataxia, Garcia- Gimenez does teach that MAPK signaling is increased in FA patients, and one of ordinary skill in the art would thus be motivated to target and inhibit such signaling in FA patients.

Conclusion
Claims 1, 2, 7, 11, 16-20, 25, 29, 39, 64, 65, 69, and 72-75 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629